Citation Nr: 1722814	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative changes of the lumbar spine, for the period from January 22, 1970, to January 10, 1998.  

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative changes in the left knee, for the period from January 22, 1970, to October 17, 1999.  

3.  Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.  

4.  Entitlement to an effective date earlier than January 11, 1998, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2014, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In December 2015, the Board remanded the claims on appeal.  Subsequently, in a November 2016 rating decision and/or supplemental statement of the case, the RO continued the denial of a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.  An initial rating of 20 percent was granted for degenerative changes in the lumbar spine for the period from January 22, 19, 1970, to January 10, 1998.  An initial rating of 20 percent for degenerative changes in the left knee for the period from January 22, 1970, to October 17, 1999, was also granted.  (The RO also granted a temporary total rating (TTR) for the left knee from November 17, 2003, to be followed by a 60 percent rating, effective January 1, 2005.  Those awards have not been appealed and are not addressed in the current decision.  This decision as to the left knee will be limited to discussion of the claim on appeal.)  The RO also granted an earlier effective date of January 11, 1998, for the grant of a TDIU.  

Because the increases in the evaluations of the Veteran's low back and left knee disabilities do not represent the maximum ratings available for the conditions, the Veteran's claims remain in appellate status.  Moreover, a TDIU claim is an element of all increased rating claims.  AB v. Brown, 6 Vet. App. 35 (1993); see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, the claims continue.  

In a February 2017 statement, the Veteran's attorney raised additional claims, to include the reopening of previously denied claims of service connection for a nervous condition, migraine headaches, a lower extremity disorder, and bilateral hearing loss and tinnitus.  These issues have not been properly developed or certified for appellate consideration and are referred to the RO for such further action as is deemed appropriate.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  For the period from January 22, 1970, to January 10, 1998, the Veteran's low back disability was manifested by pain and limitation of motion.  The Veteran's service-connected low back disability did not manifest in forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes resulting in doctor-prescribed bed rest and treatment by a physical with a duration of 4 weeks or more during any 12 month period.  

2.  For the period from January 22, 1970, to October 17, 1999, the Veteran's left knee disability was manifested by complaints of pain; a VA examiner noted moderate varus deformity.  

3.  The Veteran's service-connected disabilities do not involve the physical loss or permanent loss of use of his hands or feet, permanent impairment of vision in both eyes to the specified degree necessary for the award of adaptive equipment, scar formation resulting from severe burn injury, or ankylosis of his knees or hips.  

4.  Prior to January 11, 1998, the Veteran's combined disability rating did not meet the schedular requirements for consideration of a TDIU and his symptoms related to his service-connected disabilities were not of the severity to warrant referral for extraschedular consideration.  


CONCLUSIONS OF LAW

1.  For the period prior to January 11, 1998, the criteria for an initial evaluation in excess of 20 percent for degenerative changes in the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes (DCs) 5235-5242 (2016).  

2.  For the period prior to October 18, 1999, the criteria for an initial evaluation in excess of 20 percent for degenerative changes in the left knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, DCs 5256-5263 (2016).  

3.  The criteria for entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.809, 3.809a (2016).  

4.  The criteria for an effective date earlier prior to January 11, 1998, for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify regarding his claim for entitlement to automobile or adaptive equipment or for adaptive equipment only was satisfied by an October 1999 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the increased rating claims on appeal, the Veteran is now appealing the downstream issues of the initial ratings that were assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, it has not been argued that appropriate notice was not provided; and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted.  

Earlier effective date issues are generally considered to be downstream issues also.  See 38 C.F.R. § 3.159(b)(3)(i) (2016) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  With regard to the appeal for an earlier effective date, the Board finds that no VCAA notice is necessary because the earlier effective date issue depends exclusively on documents which are already contained in the record, and the undisputed facts of the case; namely, the date of receipt of the claim for an increased disability rating.  In this case, the earliest effective date warranted for a TDIU, as explained below, has been previously granted.  See 38 C.F.R. § 3.157(a), (b)(1) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency); 38 C.F.R. § 3.400(o) (2016) (providing effective date as the later of date of claim for increase or date entitlement to increase arose).  No additional development could alter the evidentiary or procedural posture of this case.  The United States Court of Appeals for Veterans Claims has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by the failure to provide VCAA notice of the laws and regulations governing effective dates if, based on the undisputed facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records, and all pertinent treatment records.  This matter was remanded by the Board for further development in December 2015, to include updating the medical evidence on file and obtaining VA examinations and medical opinions pertinent to the claims on appeal.  Subsequently, additional records were obtained and appropriate VA examinations were conducted in March 2016.  The VA examiner reviewed the claims folder, to include all relevant evidence pertaining to the claims, performed complete medical examinations, considered the Veteran's history, and provided opinions pertinent to the claims.  It is the Board's conclusion that the examiner adequately addressed the questions contained in the remand directives and provided a factual and medical basis for his answers.  As such, the Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Initial Rating in Excess of 20 Percent Prior to January 11, 1998, 
for Degenerative Changes in the Lumbar Spine

The Veteran's lumbar spine disability was recently granted an initial increased rating of 20 percent.  See the November 2016 rating decision.  Thus, the question specifically before the Board is whether a rating in excess of 20 percent is warranted for the period from January 22, 1970, to January 10, 1998.  It is noted that a 40 percent rating is assigned for the lumbar spine disorder as of January 11, 1998.  That period of time is not currently on appeal, and the Board's discussion is limited to the initial period of time as noted above.  

The Veteran contends that his low back disorder warrants an initial disability rating in excess of 20 percent, prior to January 11, 1998.  Based on the evidence of record, the Board determines that a preponderance of the evidence is against the Veteran's claim and a higher initial disability rating is not warranted.  

The Veteran's degenerative changes in the lumbar spine may be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine set forth in DCs 5235-5243.  Id.  The ratings listed below are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

The maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

The notes applicable to the General Rating Formula are as follows: 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.  

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Under DC 5243, intervertebral disc syndrome (IVDS) may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  Id.  

Note (1): For purposes of evaluating under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.  

The evidence of record pertaining to the low back for the period from January 20, 1970, to January 10, 1998, is limited.  Available documents do show that VA X-ray of the low back in March 1997 showed mild scoliosis of the lumbar spine.  There was narrowing of the lower lumbar disc spaces with osteoarthritic spurring and bony bridging in the lumbar vertebrae.  The Veteran was seen at a private facility on January 10, 1998, for complaints to include his lower back.  X-rays showed degenerative changes with mild degenerative disc disease (DDD) at L4-L5 and L5-S1 levels.  

When examined by VA in March 2016, it was the examiner's opinion that lumbar spine intervertebral disc syndrome was moderately disabling between the specified period of January 22, 1970, to January 10, 1998.  An evaluation in excess of 20 percent is not warranted for the period in question as there is no evidence that thoracolumbar spine forward flexion was limited to 30 degrees or less.  Moreover, there were no incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months which would warrant a rating of 30 percent.  

Based on the available evidence of record, a rating in excess of 20 percent for the service-connected low back disability for the period from January 22, 1970, to January 10, 1998, is not warranted.  

Entitlement to an Initial Evaluation in Excess of 20 Percent for 
Degenerative Changes in the Left Knee, for the Period from January 22, 1970, to October 17, 1999.  

The Veteran's left knee disability was recently granted an initial increased rating of 20 percent.  See the November 2016 rating decision.  Thus, the question specifically before the Board is whether a rating in excess of 20 percent is warranted for the period from January 22, 1970, to October 17, 1999.  (Review of the record reflects that outside of the scope of the current decision, the left knee was also awarded a TTR from November 17, 2003, and a 60 percent rating from January 1, 2005.)  

The Veteran contends that his left knee disorder warrants an initial disability rating in excess of 20 percent, prior to October 18, 1999.  Based on the medical evidence of record, the Board determines that a preponderance of the evidence is against the Veteran's claim and a higher initial disability rating is not warranted.  

The DCs relevant to this case are 5003 and 5256-5263.  The DC 5003 rating criteria are listed above.  The DCs that rate on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering DCs 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation of flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations of both flexion and extension under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension).  

Under DC 5260, a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a (2016).  

Under DC 5261, a 10 percent rating is assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating is assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating is assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a (2016).  

DC 5055, for knee replacement (prosthesis), provides criteria for rating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  
38 C.F.R. § 4.71a (2016).  

DC 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a (2016).  VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003, or limitation of motion codes (DCs 5260, 5261), and DC 5257.  See VAOPGCPREC 23-97.  VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating from DC 5257, for arthritis based on X-ray findings and limited motion under DC 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59 (2016).  

As before when discussing the lower back, there is limited medical evidence regarding the left knee for the period in question.  It is known that the Veteran was shown to have increased pain and swelling in both knees, worse on the left, when seen by VA in May 1999.  Just outside the period in question, when examined by VA in December 1999, moderate varus deformity was noted.  The knees showed tenderness and crepitance suggesting the presence of such in October 1999.  A VA examiner opined in March 2016 that the left knee was moderately disabling between the specified period of January 22, 1970, to October 17, 1999.  

Based on the available evidence, an initial evaluation in excess of 20 percent is not warranted for the left knee for the period from January 22, 1970, to October 17, 1999.  Severe subluxation is not shown during this period but is demonstrated shortly thereafter as evidenced by the VA examination in December 1999 (and for which an increased rating has been assigned).  Moreover, a VA examiner who reviewed the record opined that more than moderately severe impairment was not demonstrated.  It certainly cannot be said that the Veteran meets the requirements for a rating in excess of 20 percent based on limitation of motion (flexion or extension) as no such ranges are provided for the period in question.  Moreover, ankylosis of the knee is not shown, nor is impairment of the tibia and fibula.  Marked knee disability is simply not shown for this period.  

Extraschedular Considerations

The Board has also considered whether referral for extraschedular ratings is appropriate as to these increased rating claims.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture as to the low back and left knee.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  

Specially-Adapted Automobile and Equipment - In General

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b) (West 2014).  

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808 (2016).  

Entitlement to a Certificate of Eligibility for Financial Assistance in the Purchase of an Automobile or Other Conveyance and Adaptive Equipment, or for Adaptive Equipment Only.  

It is not alleged by the Veteran, and there is no evidence to suggest, that he has impaired used of the hand or hands, or that visual impairment, or ankylosis of the knees or hips, make him eligible for adaptive equipment for his automobile.  Instead, it is argued that he has lost the use of his feet.  

While the Board is sympathetic to the difficulties experienced by the Veteran as related in his written statements, hearing testimony, treatment records, and examination reports-including, especially, the pain in his feet that required that he use a wheel chair or scooter for locomotion, the most probative evidence clearly demonstrates that the Veteran's service-connected disabilities do not result in loss or permanent loss of use of one or both feet.  The Veteran was examined in March 2016 for the express purpose of determining if his multiple service-connected disorders (DJD of the right ankle and lumbar spine and left knee total knee replacement, right knee residuals of tibia and fibular fracture) resulted in the loss or permanent loss of use of one or both feet.  It was expressly opined by the examiner that they did not.  The conditions did not result in a permanent loss of foot function, according to the examiner.

Because the Veteran does not have loss of use of one or both upper extremities, does not have ankylosis of the knees or hips, and does not have any of the other physical disability listed among the relevant criteria, he does not qualify for entitlement to an automobile or adapted equipment for an automobile.  38 C.F.R. § 3.808 (2016).  


TDIU - In General

A total rating for compensation purposes based on individual unemployability will be granted when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  

When those percentage requirements are not met, entitlement to TDIU may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, with consideration given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b) (2016).  The Board does not have the authority to assign TDIU pursuant to 38 C.F.R. § 4.16(b) (2016) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

Generally, a claim for TDIU is thought of as equivalent to an increased rating; as such, 38 C.F.R. § 3.400(o) (2016) is applicable.  See, e.g. Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2016); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).  

Entitlement to an Effective Date Earlier than January 11, 1998, for a TDIU.  

In this case, the Veteran filed a claim for entitlement to a TDIU in August 2000.  In a February 2001 rating decision, a TDIU was granted, effective October 18, 1999.  The Veteran appealed, claiming that an earlier effective was warranted.  In August 2013, an earlier effective for the TDIU was granted, effective February 24, 1998.  An effective date prior was not warranted as the Veteran did not meet the schedular requirements as summarized above.  

As already reported, the RO increased the Veteran's initial ratings for his low back and left knee disorders to 20 percent.  As a result, his combined disability rating was increased to 60 percent as of January 11, 1998.  With resolution of reasonable doubt in the Veteran's favor, the RO awarded a TDIU from that date forward.  As his combined rating prior to January 11, 1998, is 50 percent, it does not meet the schedular criteria for a TDIU.  Further, there are numerous reports in the claims file in which a physician has indicated that the Veteran is employable when considering service-connected impairment.  In conclusion, the Board finds that an effective date prior to January 11, 1998, is not warranted, and the claim is denied.   

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation in excess of 20 percent for degenerative changes of the lumbar spine, for the period from January 22, 2970, to January 10, 1998, is denied.  

Entitlement to an initial evaluation in excess of 20 percent for degenerative changes in the left knee, for the period from January 22, 2970, to October 17, 1999, is denied.  

Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, is denied.  

Entitlement to an effective date earlier than January 11, 1998, for a TDIU, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


